Citation Nr: 0913018	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-13 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from October 1964 to September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO), which, in pertinent part, denied the 
claim sought on appeal. 


FINDINGS OF FACT

The Veteran's disability due to PTSD causes no more than 
occupational and social impairment, with reduced reliability 
and productivity, or difficulty in establishing and 
maintaining effective work relationships.  The evidence does 
not show occupational and social impairment, with 
deficiencies in most areas such as work, family relations, 
judgment, thinking, or mood, or shown an inability to 
establish and maintain effective relationships. 


CONCLUSION OF LAW

The schedular criteria have not been met for a disability 
rating in excess of 50 percent for PTSD.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

When the VA receives a complete or substantially complete 
application for benefits, the VCAA requires the VA to notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will inform 
the Veteran, which information and evidence VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159(b). VA must also 
provide the Veteran with notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VA must provide such notice to the claimant prior to 
an initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ), even if the 
adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).   
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent re-
adjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

In the context of a claim for a increased rating, the VCAA 
requires that  
VA at least notify the Veteran that in order to substantiate 
a claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  If applicable, the 
Secretary must provide at least a general notice of any 
additional requirements that would substantiate a higher 
rating for the Veteran under the Diagnostic Code, which would 
not otherwise be satisfied by the Veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life (such as a specific measurement or 
test result).  Further, the Veteran must be notified that a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provides for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved) 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  The notice must also provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Such examples of 
evidence would include competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43.

The U.S. Court of Appeals for the Federal Circuit (Court of 
Appeals) has held that any error in a VCAA notice should be 
presumed prejudicial.  The claimant bears the burden of 
demonstrating such error.  VA then bears the burden of 
rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).

In October 2004, the RO sent the Veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The October 2004 letter informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim.  The Veteran was advised that it was his 
responsibility to send medical records related to treatment 
for his disability, or to provide a properly executed release 
so that VA could request the records for him.  In addition, 
the Veteran has been specifically notified by the March 2006 
Dingess notification letter that evidence demonstrating the 
effect his disabilities have had on his employment would aid 
in substantiating his claim.   

While the Veteran has not been notified that evidence 
demonstrating the effect of his disability on his daily life 
would aid in substantiating his claim, the Board does not 
find any procedural defect constitutes prejudicial error in 
this case.  See Sanders, 487 F.3d at 888-9.  The Board finds 
that the lack of notice regarding the effect of the Veteran's 
disability on his daily life does not constitute prejudicial 
error in this case because of evidence of actual knowledge on 
the part of the Veteran and other documentation in the claims 
file reflecting such notification that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim(s).  Id.  The Court in Vazquez-Flores 
held that actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  Vazquez-Flores, 22 Vet. App. 
37 at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  

The Veteran's representative has demonstrated actual 
knowledge of the need for evidence of the impact of the 
Veteran's disabilities on daily life, specifically by stating 
in the July 2005 Notice of Disagreement (NOD) that the 
Veteran's disability has impacted him socially and 
occupationally, and by providing supporting statements from 
the Veteran's supervisor and VA psychiatrist.  As the Veteran 
and his representative have manifested actual knowledge of 
the relevance of evidence showing the effect of the Veteran's 
disability on his daily life, there was no prejudice from the 
absence of complete notice on the first and third elements of 
Vazquez-Flores notice.

The Board, therefore, finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the Veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.

Accordingly, VA has satisfied its duty to assist the Veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  Therefore, 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the duty to assist, VA has associated with the claims 
folder the Veteran's private and VA treatment records.  The 
Veteran was afforded formal VA examinations in November 2004 
and February 2007.  The Board notes that in the July 2005 
NOD, the Veteran's representative referred to a 
correspondence from the Veteran's supervisor, Richard J. 
Clark, Associate Chief of Network 3 Prosthetics.  The 
representative stated that the correspondence was attached to 
the NOD; however, the correspondence is not contained within 
the Veteran's claims file.  The Board notes that in the NOD 
the Veteran's representative provided a summary of the 
correspondence, which is sufficient to convey the meaning of 
the correspondence for the purposes of this appeal. 

In closing, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  The Board finds that no additional 
assistance is required to fulfill the VA's duty to assist.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).  



2.	Increased Rating for PTSD 

Legal Criteria 

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence of recording beginning one year prior to the time 
Veteran requested an increase rating.  That being said, VA 
will also review the history of the Veteran's disability in 
order to ensure that the decision regarding the current 
disability rating accounts for all the prior treatment and 
the severity of the disorder.   Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The Veteran's disability has been rated as 50 percent under a 
general set of criteria applicable to psychiatric 
disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under the criteria found at Diagnostic Code 9411, a 50 
percent rating is warranted when psychiatric disability 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130.  

A higher disability rating of 70 percent is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, and inability to establish and maintain 
effective relationships.  Disability at this rating is due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances.  
38 C.F.R. § 4.130.  

A higher, 100 percent rating, is warranted for more severe 
symptoms.  38 C.F.R. § 4.130.

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing 
DSM-IV).  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings that may be employed in that determination, 
and it is highly probative, as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).
  
Regarding the GAF scale score relevant to the case at hand 
the following applies.  GAF score from 51 to 60 represents 
moderate symptoms, or moderate difficulty in social or 
occupational functioning.  A GAF scale score from 41 to 50 is 
indicative of serious symptoms or a serious impairment in 
social, occupational, or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).

Factual Background 

In September 2004, the Veteran filed a claim for an increased 
rating for his service-connected PTSD.  Early in September 
2004, the Veteran underwent an Initial Psychiatric Assessment 
at the VA Medical Center at East Orange (VAMC).  In that 
assessment report, the examiner confirmed a diagnosis of PTSD 
due to past combat experiences with a GAF scale score of 41.  
The examiner noted that the Veteran complained that he had 
difficulty sleeping, and that he would have nightmares and 
wake from his sleep with cold sweats and tachycardia.  The 
Veteran reported that he drank a pint of alcohol each night 
to help him sleep.  He also reported that he isolated himself 
from others and had problems maintaining personal 
relationships.  

At the time of the September 2004 assessment, the Veteran 
reported that he had been employed for over 25 years in the 
prosthetics department at the VAMC.  He stated that he had 
"problems with authority figures and co workers until he was 
assigned to the Prosthetic Department because all the works 
are Vietnam Veterans and they all understand each other."  
With respect to his marital status, the Veteran reported that 
he had been married twice and divorced twice.  He reported 
that his first marriage ended because his wife had been 
afraid of him as result of his drinking problems. 

In November 2004, the Veteran was afforded a VA psychiatric 
examination to evaluate the severity of his mental disorder.  
The examiner noted that the Veteran had not been hospitalized 
for his psychiatric disorder, and that he had been treated 
with medication and psychotherapy at the VAMC.  The Veteran 
reported nightmares, flashbacks, hyper-vigilance, depression, 
irritability, and poor concentration.  At the time of the 
examination, the Veteran was still employed in the 
prosthetics unit at the VAMC.  He reported that he was 
"having problems with his coworkers because of his anger."  
The Veteran reported that he isolated himself from others, 
and that he had few social contacts.  With regard to his 
marital status, the Veteran reported that his relationship 
with his second wife was "strained".  

On the mental status examination, the October 2004 examiner 
noted that the Veteran was cooperative but his mood was 
irritable.  His speech, thought processes and thought content 
were normal.  The Veteran was orient to person, place and 
time, and his insight, judgment and impulse control were 
fair.  At the time of the examination, the Veteran did not 
have any suicidal or homicidal ideations.  The examiner 
confirmed that the Veteran had PTSD with a GAF scale score of 
45.  Although, the examiner concluded that the Veteran had 
problems at work and isolated himself from others, the 
examiner found that the Veteran was still employed and 
married despite his PTSD symptoms. 

The Veteran continued to receive treatment from the VAMC for 
his PTSD.  In a January 2005 progress note, VA psychiatrist 
recorded that the Veteran had been taking his medication with 
some results, however, he still complained of difficulty with 
sleeping and nightmares.  In a March 2005 progress note, the 
Veteran reported increase anxiety due to his current 
separation from his second wife.   In a July 2005 progress 
note, VA psychiatrist noted that the Veteran reported more 
anxiety and stress because of a disruption in his medication.  
The examiner reinstated the Veteran's medication program. 

In the July 2005 Notice of Disagreement, the Veteran's 
representative stated that the Veteran's condition had 
worsened.  In support of claim, he provided a summary of a 
correspondence from the Veteran's supervisor, and a July 2005 
letter from the Veteran's attending VA psychiatrist, Dr. J. 
Falcon.  In the summary, the representative recorded that the 
Veteran's Supervisor had reported that the Veteran's work 
habits had deteriorated over the past two years, and the 
Veteran had become unreliable because of his loss of 
concentration and irritability with co-workers. 

In his July 2005 letter, Dr. Falcon reported that the 
Veteran's PTSD symptoms have worsened since the World Trade 
Center Tragedy.  Specifically, he noted that the Veteran's 
employment situation and marriage have deteriorated 
significantly because of his PTSD symptoms.  Dr. Falcon 
concluded by stating that the Veteran's abilities to 
gainfully retain his actual job have decreased and that he is 
on the verge of losing it due the intense increase of his 
symptoms. 

The Veteran's claims file contained the following pertinent 
treatment records from VAMC which will be discussed further 
in the February 2007 VA examination report below: an 
Emergency Room Triage Note in August 2006; a Preventive 
Health Depression Screening report in July 2006; a Non-urgent 
Triage Initial Note in December 2006; and a PTSD Screening 
examination report in January 2007.   

In February 2007, the Veteran underwent another VA 
psychiatric examination to determine the severity of his PTSD 
symptoms.  The examiner noted that the Veteran complained 
that his depression had worsened since the start of the Iraq 
War in 2002.  He admitted alcohol abuse, and that he drinks 
at least one pint of alcohol a day.  He reported he was 
currently separated from his second wife, and that she had 
left him because his verbal and physical abuse.  He reported 
that he had two children, and that his relationship with them 
was "beautiful".  He further reported that he had 
"supportive" friends and family.  As for his occupational 
status, the Veteran reported that his was still employed in 
the prosthetics unit at VAMC.  He stated that "as a rule, I 
go in, do my work and I don't socialize."  The Veteran 
reported "had been written up a few times", but he would 
not provide any details for these occurrences.   

On mental status examination, the February 2007 examiner 
noted that the Veteran was tense, irritable and angry.  He 
found that the Veteran's judgment and insight were limited.  
The examiner noted that, although the Veteran reported he 
felt depressed, he did not present as depressed.  He reported 
that the Veteran admitted both suicidal and homicidal 
ideation.  The Veteran stated that he often felt suicidal as 
his marriage "soured" and that he had thought of killing 
his wife before she had actually left him.  The examiner 
noted that the Veteran reported auditory hallucinations. 

In the February 2007 examination report, the examiner noted 
that he had reviewed the Veteran's claims file, and found 
that the Veteran's responses during the February 2007 
examination were inconsistent from his responses in previous 
medical treatment sessions.  The examiner explained: 

The Veteran reported being depressed since the war 
stared in 2002, but denied being depressed when 
screened for this on 7/17/06.  This Veteran 
reported homicidal and suicidal ideations since he 
was married in 1998, and reported auditory 
hallucinations for the past year, but denied all of 
this according to his 8/16/06 entry.  This Veteran 
reported poor concentration and memory of 1 year's 
duration, but recently denied this according to his 
12/7/06 entry.  In addition, this Veteran reported 
being increasingly reminded of Vietnam, but accord 
to his 1/17/07 PTSD screening, he reported "no" 
when asked if he had recently experienced any 
frightening, horrible or upsetting episodes of 
nightmares, intrusive thoughts, attempts to avoid 
these troubling experience, being on guard or 
watchful or easily startled or feeling numb or 
detached from others. 

February 2007 VA examination report.

The February 2007examiner diagnosed the Veteran with alcohol 
abuse, rather than with PTSD because "there is no clear and 
convincing evidence that this Veteran meets the DSM-IV 
criteria for [that] second diagnosis."  The examiner noted 
that with respect to the Veteran's previous PTSD diagnosis, 
the Veteran was inconsistent in reporting his combat-related 
traumatic stress symptoms.  In addition, the Veteran did not 
report persistent symptoms associated with a combat-related 
traumatic event, such as, increased arousal, numbing, 
intrusive thoughts, flashbacks and nightmares during the 
February 2007 examination.  As to the Veteran's current 
symptomatolgy, the examiner concluded that "it was 
impossible to determine the extent to which this Veteran's 
alcohol abuse impacts his social or occupational functioning, 
due to his providing inconsistent information from different 
interviews."  The examiner had noted that based on a review 
of those records, it showed that the Veteran had some 
improvement in his social functioning and in his PTSD 
symptoms.  The examiner gave the Veteran a GAF scaled score 
of 55.

Analysis

As an initial matter, the Board notes that although the 
examiner who performed the February 2007 examination 
indicated that the Veteran did not appear to have a current 
diagnosis of PTSD pursuant to 38 C.F.R. § 4.125(a) 
(conforming to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), service connection 
has already been awarded for disability due to PTSD.  The 
Board confines its decision to the issue now on appeal, 
whether disability due to the Veteran's service-connected 
psychiatric disorder warrants a rating in excess of 50 
percent.

After review of the evidence on file from throughout the 
appeal period, the Board finds that the objective medical 
findings clearly do not support an assignment in excess of 50 
percent.  For such an increase to the next higher 70 percent 
level, the evidence would have to show that the Veteran's 
service-connected psychiatric disability causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, and inability to establish and maintain effective 
relationships.  Additionally, there would have to be 
objective medical evidence showing:  obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene.  38 C.F.R. § 
4.130.  These findings are not evident in the record.

The February 2007 examiner did not find that the Veteran was 
depressed at the time of the examination, and the Veteran did 
not indicate that he suffered from depression during January 
2007 PTSD Screening.  The Veteran's judgment and insight were 
found to be limited by the February 2007 examiner; however, 
as later noted by that examiner, it was difficult for him 
ascertain whether these impairments were only associated with 
the Veteran's alcohol abuse.

The Board notes that during the February 2007 examination, 
the Veteran admitted to suicidal and homicidal ideations, but 
as observed by the February 2007 examiner, these responses 
were inconsistent from previous ones in August 2006.  The 
February 2007 examiner noted that although the Veteran 
reported homicidal and suicidal ideations since the start of 
his second marriage in 1998, he denied these symptoms in the 
August 2006 treatment record.  This inconsistency goes 
towards the credibility of the Veteran in providing an 
account of his symptomatology.   

The Boards notes that the Veteran's disability has affected 
his employment and his relationships with others.  The 
Veteran's supervisor stated that the Veteran's employment has 
deteriorated, and that he was unreliable because he lost 
concentration and did not get along well with his co-workers.  
The Veteran also reported some disciplinary actions against 
him.  Despite his difficulty at work, it is important to 
point out that the Veteran has maintained his employment for 
over 27 years, and that he is currently still employed by 
VAMC.  Although the Veteran reported marital problems with 
both of his marriages, he had also reported that his 
relationship with his children was "beautiful" and that he 
had supportive family and friends.  The February 2007 
examiner even noted that the Veteran had some improvements in 
his social functions compared to findings in the November 
2004 VA examination. 

In short, after a review of all the evidence of record, the 
Board finds that the currently assigned 50 percent rating is 
appropriate, and that disability due to the Veteran's 
service-connected psychiatric problems does not warrant an 
increased evaluation to the next higher rating (and does not 
approximate those criteria).  The Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

As a final note, the Board does not find that "staged" 
ratings are warranted at any point since during the appeal 
period because the evidence does not show variable 
symptomatology that is at any point more severe than that 
warranting the current rating.  38 C.F.R. § 4.71a; See 
Fenderson, 12 Vet. App. at 126.  Should the Veteran's 
disability picture change in the future, he may be assigned a 
higher rating. See 38 C.F.R. § 4.1.

ORDER

Entitlement to increase rating in excess of 50 percent for 
PTSD is denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


